Exhibit 8 List of Subsidiaries Significant Active Subsidiaries Subs Name Country India 4Motion Broadband Wireless Network Private Limited India Tadipol-ECI Sp.z.o.o Poland Alvarion SARL* France Alvarion De Mexico SA Mexico Alvarion Inc USA Alvarion UK Ltd. UK Alvarion Srl Romania Alvarion Asia Pacific Ltd. Hong Kong Alvarion do Brazil Telecomunicacoes Ltda. Brasil Alvarion Japan KK Japan Alvarion Telsiz Sistemleri Ticaret A.S. Turkey Alvarion Israel (2003) Ltd. Israel Alvarion Mobile Inc. ** USA Interwave Communications International SA**** France Alvarion Spain SL Spain Alvarion Philippines**** Philippines Kermadec Telecom B.V. Holland Alvarion Uruguay SA Uruguay Alvarion Singapore PTE LTD Singapore Alvarion South Africa (Pty) Ltd South Africa Alvarion Ltd., Taiwan Branch Preparatory Office*** Taiwan Alvarion del Ecuador S.A. Ecuador Alvarion Chile LIMITADA Chile Alvarion S.A. Argentina Alvarion Costa Rica S.A Costa Rica Alvarion Italy SRL Italy Alvarion GmbH* Germany PT. Alvaritech Indonesia** Indonesia Alvarion Canada LTD Canada *Alvarion SARL and Alvarion GmbH arewholly-owned subsidiaries of Alvarion UK LTD. ** Alvarion Mobile Inc. and PT. Alvaritech Indonesia are wholly-owned subsidiaries of Alvarion, Inc. *** Alvarion Ltd., Taiwan Branch Preparatory Office is a wholly-owned branch of Alvarion Singapore PTE LTD. **** Interwave Communications International SA and Alvarion Philippines are wholly-owned subsidiaries of Alvarion Mobile Inc.
